Citation Nr: 0524658	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

1. Entitlement to service connection for left thigh and hip 
disability claimed as pain, as secondary to the service-
connected gunshot wound, left thigh, with scar.

2. Entitlement to service connection for left knee disability 
claimed as pain, as secondary to the service-connected 
gunshot wound, left thigh, with scar.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
November 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

When last before the Board in January 2004, the case was 
remanded for further development. The matter is now returned 
to the Board for further appellate review.

The veteran testified before the undersigned at a June 2003 
hearing at the RO. A copy of the transcript of that hearing 
is of record.

This decision is limited to consideration of secondary 
service connection.  To the extent appellant may desire to 
raise issues of direct incurrence, that should be done at the 
RO.  It is noted that appellant is service connected for 
residuals, including scarring of the left thigh secondary to 
a gunshot wound.  The issue herein concerning the left thigh 
is for additional disability, separate and distinct from the 
service connected pathology.  It is referred to a left thigh 
disability for convenience and nothing herein is taken as 
reflecting on that grant of service connection.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran is service-connected for gun shot wound left 
thigh, with scar, a noncompensable rating has been assigned.

3.  Medical evidence etiologically linking disability of the 
left thigh, hip, and knee with the service-connected gunshot 
wound left thigh, with scar, has not been presented.


CONCLUSIONS OF LAW

1.  Disability of the left thigh and hip, claimed as pain, is 
not proximately due to, the result of, or aggravated by the 
service-connected gunshot wound left thigh, with scar. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Disability of the left knee claimed as pain, is not 
proximately due to, the result of, or aggravated by the 
service-connected gunshot wound left thigh, with scar. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letters dated in January 
2001 and June 2004, the veteran has been informed of the 
evidence and information necessary to substantiate the 
claims, the information required from her in order for VA to 
obtain evidence and information in support of the claims, and 
the assistance that VA would provide in obtaining evidence 
and information on her behalf. In the June 2004 letter, the 
RO requested that the veteran complete and return VA Form 21-
4142, Authorization and Consent to Release Information, 
specifying where the veteran had received treatment, in order 
that records may be requested by VA. Since the veteran was 
informed of the evidence that would be pertinent to the 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claims. The service medical records and 
all identified post-service treatment records have been 
associated with the claims file. The veteran has been 
afforded several VA examinations to determine the nature and 
etiology of her disabilities. Neither the veteran nor her 
representative has identified any additional evidence or 
information, which could be obtained to substantiate the 
claim. The Board is also unaware of any such outstanding 
evidence or information. Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

II. Factual Background

Service medical records reflect no abnormalities of the left 
hip, thigh, or left lower extremity including left knee, at 
induction. In October 1979, the veteran sustained an 
accidental gun shot wound injury to the left thigh with a 
small caliber gun while home on leave.  There was entry in 
the upper left thigh.  There were no reports of bony 
involvement. 

Service medical records reflect that the veteran was seen on 
several occasions after the gunshot wound injury beginning in 
October 1979 through April 1980, for complaints of left thigh 
pain, decreased range of motion, and possible atrophy of the 
left thigh secondary to decreased use due to pain. X-rays 
showed that the bullet was adjacent to the femur. The bullet 
was never removed. There was no fracture or nerve damage. 
Complaints at that time were of knee pain without numbness. 
Range of motion was full, no crepitus, effusion , or laxity 
were noted. Impression was quad weakness and atrophy 
secondary to gunshot wound. She was treated with physical 
therapy and placed on a four-week profile. After 1980, no 
further complaints or treatment for the gunshot wound injury 
are noted in the records.

In September 1984 examination report of medical history, the 
veteran did not identify any problems with the left hip or 
knee. She indicated a history of gunshot wound to the left 
thigh in October 1979. An October 1984 Separation examination 
reflects no abnormalities or residual disability of the left 
hip, thigh or left knee. The veteran was discharged in 
November 1984.

In January 1985, the veteran filed a claim of entitlement to 
service connection for gunshot wound, left thigh. An August 
1985 rating decision granted service connection for gunshot 
wound to the left thigh, with scar, noncompensably rated 
effective from November 2, 1984. 

The veteran is also service-connected for status post total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
lysis of adhesions with small bowel obstruction, and 
appendectomy scar, with a combined rating of 60 percent 
effective from December 20, 1995. 

April 1996 VA x-ray evaluation of the pelvis and left lateral 
hip for fracture due to complaints of knee pain revealed no 
evidence of fracture. Degenerative changes were seen in the 
left hip, with multiple surgical clips in the pelvis 
indicating surgery in this region. No fracture of the pelvis 
or left proximal femur was seen. The right hip appeared 
normal.

April 1996 VA x-ray of the left knee for knee pain revealed 
no evidence of fracture and no significant degenerative 
disease. There was an anterior joint effusion present.

June 2000 VA x-rays of the left knee for complaints of knee 
pain showed no joint effusion, fracture, arthritis, or focal 
body abnormality. Impression was of normal left knee. 

June 2000 through August 2000 VA outpatient records reveal 
complaints of left knee pain of one month's duration, with no 
injury. The veteran reported work requiring a lot of 
squatting, and referred to a gunshot wound on the left thigh 
in service. There was mild swelling along the pes anserine 
bursa area with tenderness to palpation. The patella was non 
ballotable with no crepitus. The examiner noted an impression 
of pes anserine bursitis, most likely. 

An August 2000 VA magnetic resonance imaging (MRI) report of 
the left knee showed an impression of tear through the 
posterior horn of the medial meniscus with a small joint 
effusion. There was no evidence of medial collateral ligament 
(MCL) tear although there was mild increased signal around 
the MCL suggestive of strain. A September 2000 VA outpatient 
note reported that MRI examination showed a tear of the 
posterior horn of the medial meniscus. The veteran was 
referred to orthopedics.

In September 2000, the veteran filed a claim of entitlement 
to service connection for disability of the left knee and 
thigh as secondary to the service-connected gunshot wound. 
She related that over the years since her gunshot wound in 
1979, she has experienced a lot of pain in the left side of 
her body from the lower back to the knee during damp and cold 
weather.

In an October 2000 VA outpatient treatment note, the veteran 
stated that because of her knee pain it was difficult for her 
to do a lot of bending and lifting, and it was noted that the 
veteran worked in a job requiring such. Crepitus was noted in 
the left knee, with range of motion, with catching, and 
without locking.

November 2000 x-rays of the left hip were conducted for 
evaluation of progression of degenerative joint disease or 
bullet encroachment on the hip. Impression was no evidence of 
fracture, dislocation, or bone or joint disease. There were 
multiple metallic clips in the lower abdomen and both sides 
of the pelvis as evidence of prior surgery, with no other 
abnormality was seen.

November 2000 x-ray of the lumbosacral spine showed narrowing 
of L5-S1 disc space as evidence of disc degeneration, 
otherwise unremarkable. 

The veteran submitted excerpts of the service medical records 
showing treatment for gunshot wound to the left thigh in 
1979, and treatment through April 1980 for complaints of leg 
pain at night. 

On VA examination in December 2000, the examiner noted that 
the C-file was unavailable for review. The veteran complained 
of increased pain to 5 of 10, and weakness and stiffness of 
the knee and ankle of the left leg. There was daily 
instability, and locking of the knee. Flare-ups occurred with 
changes in the weather, and the left knee, ankle and back 
hurt all the time. She related exacerbations when she could 
not bend the knee or stand up. Range of motion was hip 
flexion from 0-120 degrees. Extension 0 to 30 degrees, 
adduction from 0 to 25 and abduction to 45 degrees. External 
and internal rotation was from 0 to 40 on the and 0 to 35-35 
degrees, respectively. Flexion of the right knee was 0 to 125 
degrees, and extension 0 to 5 degrees. There was no positive 
drawer test, and McMurray's test was negative. Ankle range of 
motion was normal dorsiflexion at 0 to 15 degrees, and 
plantar flexion 0 to 35 degrees. Diagnoses were left hip pain 
with radiation to the left buttock; left knee pain; left 
ankle discomfort; gunshot wound to the left thigh with a non-
disfiguring scar. 

The VA examiner concluded that it was speculative that the 
original gunshot wound could account for the veteran's 
symptoms of hip pain with radiation to the back, joint pain 
in the knee and left ankle pain. The examiner noted that the 
symptoms do not appear to cause any significant limitations 
in the veteran's functional ability during the course of the 
examination and her complaints appeared to be subjective at 
that time. Without evidence of discomfort in a distribution 
that would account for any type of nerve damage and lack of 
atrophy, the examiner did not feel that the gunshot wound was 
related to the veteran's symptomatology. It was noted that 
review of x-ray films would provide further clues as to the 
diagnosis.

VA outpatient treatment notes from March 2001 through 
November 2001 show an impression of degenerative joint 
disease of the lower back and left knee, with continuing 
complaints of left knee pain in the area of the medial knee. 
A November 2001 VA surgery clinic note reflects impression of 
chondromalacia and posterior horn tear of the medial 
meniscus. December 2001 VA outpatient treatment note shows 
complaints of sciatica and left knee arthritis which 
reportedly began 20 years ago.

A January 2002 VA treatment note shows that the veteran was 
scheduled for meniscus surgery.

In a June 2003 hearing before the undersigned, the veteran 
testified to the effect that her hip and knee pain began 
after she sustained a gunshot wound in 1979. She related 
treatment for the hip and knee at VA after separation from 
service. She described sharp pains from the knee up. She 
denied injury to her knee or hip since the 1979 gunshot wound 
injury.

In January 2004, the Board remanded the case for further 
development. 

In December 2004, the veteran underwent VA examination. The 
examiner noted review of the C-file. The veteran reported a 
history of gunshot wound in service, with progression of pain 
since that time. She complained of pain at level 5 of 10 in 
the hip and knee, and reported popping, clicking, and giving 
way. She did a job that required a lot of walking. 

Physical examination revealed overall alignment of the knees. 
There was tenderness over the medial joint line. There was 
full range of motion, and no instability or effusion. X-rays 
were noted as showing medial knee arthritis with joint space 
narrowing, osteophytes, and subchondral sclerosis. As regards 
the hip, there was full range of motion, with no change with 
exercise or on repeated motion. X-rays of the hips were noted 
as normal. Impression was left knee degenerative arthritis. 
The examiner concluded that it was more likely than not that 
the veteran has disability in regards to her left knee. Her 
left hip pain was noted to probably be a manifestation of the 
knee pain as referred pain. 

In February 2005, the RO requested that the examiner provide 
an opinion as to whether the veteran's disabilities diagnosed 
in December 2004 were related to the service-connected 
gunshot wound of the left thigh. 

In an April 2005 Addendum, the examiner noted review of the 
C-file and indicated that "[i]t would be speculative to say 
that the veteran?s [sic] gunshot wound contributed or 
aggravated the disability diagnosed on December 12, 2004. 
There is no evidence to support that the gunshot wound caused 
or aggravated her knee condition."

In several statements, and most recent July 2005 Written 
Brief Presentation, the veteran and her representative 
maintain that service connection is warranted for the 
conditions on a secondary basis.



III.  Legal Criteria

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

III.  Analysis

As noted above, the Board notes that this decision is limited 
to the issues of entitlement to service connection on a 
secondary basis only. Entitlement to service connection on a 
direct basis for the claimed disabilities has not been fully 
developed and adjudicated by the RO, and is not properly 
before the Board at this time. If the veteran wishes to 
pursue service connection on a direct basis, the RO should 
take appropriate action.

The evidence reflects that after the veteran's gunshot wound 
in October 1979, and subsequent treatment through April 1980, 
no further complaints or treatment were noted in the service 
medical records for left hip, thigh, or knee disabilities. 
The 1984 separation examinations are absent any noted 
disability of the thigh, hip, or knee, related to the gunshot 
wound left thigh with scar injury. There is also no evidence 
of a left hip, thigh, or left knee disability after 
separation in November 1984, until ten years later, in 1994, 
when the veteran testified she began receiving treatment for 
her hip and left knee.

The preponderance of the evidence shows diagnoses beginning 
with April 1996 VA x-rays, of degenerative changes in the 
left hip and left knee effusion, and continuing from June 
2000 onwards, with bursitis, arthritis and medial meniscus 
tear of the left knee. Thus the preponderance of the evidence 
shows that after recovery from the 1979 gunshot wound, there 
was no further evidence of treatment for left knee, thigh, or 
hip disability in service, at separation, or thereafter for 
over ten years. In fact, persistent symptoms of the left knee 
are noted from August 2000 when MRI revealed tear of the 
medial meniscus. Although the overall evidence shows 
complaints of pain, pain alone is not a disability for 
service connection purposes. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999). Further, following a December 2004 
examination and April 2005 addendum with review of the C-file 
on both occasions, the same VA examiner opined that there is 
no evidence to support the assertion that the service-
connected gunshot wound of the left thigh, with scar, caused 
or aggravated the veteran's left hip, thigh, or left knee 
conditions. In fact, the evidence of a nexus between the 
claimed disabilities and the service-connected gunshot wound 
disability is limited to the veteran's own statements. This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for disability of 
the left hip, thigh, and left knee, as secondary to the 
service-connected gunshot wound of left thigh, with scar. 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for disability of the left hip and thigh, 
claimed as pain, secondary to service-connected gunshot wound 
to the left thigh, with scar, is denied.

Service connection for disability of the left knee, claimed 
as pain, secondary to service-connected gunshot wound to the 
left thigh, with scar, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


